Investor Contact: Randy Atkinson (954) 308-7639 randalatkinson@spherion.com Media Contact: Lesly Cardec FOR IMMEDIATE RELEASE (800) 422-3819 leslycardec@spherion.com SPHERION ANNOUNCES FOURTH QUARTER 2 FORT LAUDERDALE, Fla., February 3, 2010  Spherion Corporation (NYSE: SFN) today announced financial results for the fourth quarterand fiscal year ended December 27, 2009. Spherion president and CEO Roy Krause commented, We are pleased with the Companys fourth quarter operating performance. Revenues increased by more than 8% from the prior quarter and adjusted EBITDA, as a percentage of revenue, exceeded 3% for the quarter. We are optimistic that our business is well positioned for organic growth and EBITDA margin expansion as the economic recovery continues. FINANCIAL HIGHLIGHTS Fourth quarter 2009 revenues were $456 million, compared with $508 million last year. Earnings from continuing operations in the fourth quarter were $0.2 million, or $0.00 per share, compared with a loss of $126.2 million, or $2.45 per share, in the prior year. Adjusted earnings from continuing operations (defined below) in the fourth quarter were $3.2 million, or $0.06 per share, compared with adjusted earnings in the same prior year period of $0.8 million, or $0.02 per share. Adjusted EBITDA (defined below) in the fourth quarter was $14.8 million, or 3.2% of revenues, compared with $9.0 million, or 1.8% of revenues, in the prior year. Revenues for the full year 2009 were $1.7 billion compared with $2.2 billion for 2008. Adjusted earnings from continuing operations for the full year 2009 were $0.2 million, or $0.00 per share, compared with earnings of $12.6 million, or $0.24 per share, for 2008. Adjusted EBITDA for 2009 was $34.0 million compared with $54.6 million for 2008. Net debt was $5.6 million at the end of 2009, compared with $31.7 million at the end of 2008. Availability under the credit facility was $103.0 million as of the end of December. Krause continued, Our focused operating approach and expanded Professional Services business mix helped us achieve our adjusted EBITDA goal of 2.0% for the 2009 year. This level of EBITDA return is almost double the level achieved during the last economic downturn. The acquisition of Tatum announced earlier this week provides additional high margin professional services that will provide us the opportunity to accelerate our growth and operating leverage. 1 FOURTH QUARTER OPERATING PERFORMANCE Within Professional Services, fourth quarter revenues were down 18.6% compared with the same prior year period, and were up 4.3% from the third quarter. Gross profit margins in fourth quarter 2009 were 27.9% compared with 26.8% in the third quarter. SG&A was up 4.2% sequentially compared with the third quarter and represented 22.3% of revenues this quarter, compared with 22.4% in the third quarter. Segment operating profit was $9.2 million, or 5.5% of revenues, compared with $7.1 million, or 3.4% of revenues, last year and $7.0 million in the third quarter, or 4.4% of revenues. Year over year revenues in Staffing Services for the quarter were down 4.5% compared with the same period last year, and up 11.0% compared with the third quarter. Gross profit margins were 15.5% in fourth quarter 2009 compared with 14.9% in the third quarter. SG&A expenses as a percentage of revenues were 14.3% in fourth quarter 2009 compared with 14.8% in the third quarter. Segment operating profit was $3.4 million, or 1.2% of revenues, compared with $0.8 million, or 0.2% of revenues, last year and $0.2 million last quarter, or 0.1% of revenues. OTHER ITEMS The Company recorded restructuring and other charges during the quarter of $2.0 million ($1.2 million after tax or $0.02 per share) related primarily to adverse developments in a prior year legal matter and severance costs related to cost savings initiatives. Additionally, the Company partially wrote down the value attributed to the Todays Office Professionals tradename. The intangible impairment charge of $2.9, million ($1.8 million after tax or $0.03 per share) resulted from the planned 2010 movement of certain larger accounts historically serviced by Todays to the Companys Spherion branded staffing operation. The Company purchased 550,951 shares of its common stock during the fourth quarter of 2009 at an average price of $5.77 per share under the Board of Directors authorization to offset the dilution of employee benefit plans. OUTLOOK Revenues per day in January were about 5% lower than during the fourth quarter, consistent with a normal seasonal pull back in our industry. On a year over year basis, revenues per day in January were about flat compared with January 2009. However, Professional Services revenues per day were up about 1% compared with the fourth quarter and up about 2% compared with January 2009. 2 INVITATION TO CONFERENCE CALL Management will host its conference call February 4, 2010 at 9:00 a.m. Eastern time to discuss information contained in this release and to discuss its previously announced acquisition of Tatum, LLC. Management will also discuss information related to that acquisition in a Power Point presentation posted in the Investor Relations section, Presentations page, of our website www.spherion.com .The call may be accessed in one of the following ways: Via the Telephone : Please dial 1-(800) 230-1766 The conference call leader is Roy Krause The pass code: Spherion Earnings Call Via the Internet : You may access the call via the Internet through the Companys Web site: www.spherion.com . Replay: A replay of the call will be available one hour after the live call has ended. You may listen to the replay of the call over the Internet through www.spherion.com. ABOUT SPHERION Spherion Corporation (NYSE:SFN) is a strategic workforce solutions company that provides recruiting, staffing, consulting and outsourcing specialties to meet the evolving needs of companies and job candidates. As an industry pioneer for more than 60 years, Spherion has sourced, screened and placed millions of individuals in temporary, temp-to-hire and full-time jobs. With approximately 575 locations in the United States and Canada, Spherion delivers strategic workforce solutions that improve business performance. Spherion provides its services to approximately 8,000 customers, from Fortune 500 companies to a wide range of small and mid-size organizations. Employing more than 160,000 people annually through its network, Spherion is one of North Americas largest employers providing general staffing, technology services, professional services and outsourcing. To learn more, visit www.spherion.com . 3 This release contains statements that are forward looking in nature and, accordingly, are subject to risks and uncertainties. Factors that could cause future results to differ from current expectations include risks associated with: Competition  our business operates in highly competitive markets with low barriers to entry and we may be unable to compete successfully against existing or new competitors; Economic conditions  any further significant economic downturn could result in less demand from customers and lower revenues; Customers  a loss of customers may result in a material impact on our results of operations; Debt and debt compliance  market conditions and failure to meet certain requirements could impact the amount of availability we may borrow under our revolving lines of credit and the cost of our borrowings; Corporate strategy  we may not achieve the intended effects of our business strategy; Termination provisions - certain customer contracts contain termination provisions and pricing risks; Failure to perform  our failure or inability to perform under customer contracts could result in damage to our reputation and give rise to legal claims; Acquisitions  managing or integrating past and future acquisitions may strain our resources; Business interruptions  natural disasters or failures with hardware, software or utilities could adversely affect our ability to complete normal business processes; Tax filings  regulatory challenges to our tax filing positions could result in additional taxes; Personnel - our business is dependent upon the availability of qualified personnel and we may lose key personnel which could cause our business to suffer; Litigation  we may be exposed to employmentrelated claims and costs and we are a defendant in a variety of litigation and other actions from time to time; Government Regulation - government regulation may significantly increase our costs; International operations  we are subject to business risks associated with our operations in Canada, which could make those operations significantly more costly; and Common stock  the price of our common stock may fluctuate significantly, which may result in losses for our investors. These and additional factors discussed in this release and in Spherions filings with the Securities and Exchange Commission could cause the Companys actual results to differ materially from any projections contained in this release. Spherion Corporation prepares its financial statements in accordance with generally accepted accounting principles (GAAP). Adjusted earnings from continuing operations is a non-GAAP financial measure, which excludes certain non-operating related charges. Items excluded from the calculation of adjusted earnings from continuing operations include restructuring and other charges related to cost reduction initiatives, impairment of goodwill and other intangibles, and adjustments to tax valuation allowances. Adjusted EBITDA from continuing operations is a non-GAAP financial measure which excludes interest, restructuring and other charges, taxes, impairment of goodwill and other intangibles, depreciation and amortization from earnings from continuing operations. Adjusted earnings and adjusted EBITDA from continuing operations are key measures used by management to evaluate its operations. Adjusted earnings and adjusted EBITDA from continuing operations should not be considered measures of financial performance in isolation or as an alternative to net earnings (loss) from continuing operations or net earnings (loss) as determined in the Statement of Operations in accordance with GAAP, and, as presented, may not be comparable to similarly titled measures of other companies. This measure has material limitations. Items excluded from adjusted earnings from continuing operations are significant components in understanding and assessing financial performance. 4 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Three Months Ended December 27, December 28, 2009 2008 Revenues $ 455,634 $ 507,541 Cost of services 364,379 402,440 Gross profit 91,255 105,101 Selling, general and administrative expenses 81,765 101,425 Goodwill and intangible asset impairment 2,900 149,793 Amortization of intangibles 1,635 2,018 Interest expense 1,413 806 Interest income (42 ) (87 ) Restructuring and other charges 2,022 9,487 89,693 263,442 Earnings (loss) from continuing operations before income taxes 1,562 (158,341 ) Income tax (expense) benefit (1,383 ) 32,134 Earnings (loss) from continuing operations 179 (126,207 ) Loss from discontinued operations, net of tax (5 ) (34 ) Net earnings (loss) $ 174 $ (126,241 ) Earnings (loss) per share, Basic and Diluted: Earnings (loss) from continuing operations $ - $ (2.45 ) Loss from discontinued operations - (0.00 ) $ - $ (2.45 ) Weighted-average shares used in computation of earnings (loss) per share: Basic 51,174 51,482 Diluted 53,044 51,482 (1) Includes sales of all company-owned and franchised offices and royalties on sales of area-based franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and stateunemployment taxes, medical and other insurance for temporary employees, workers' compensation, benefits, billable expenses and other direct costs. 5 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Twelve Months Ended December 27, December 28, 2009 2008 Revenues $ 1,710,880 $ 2,189,156 Cost of services 1,371,735 1,707,153 Gross profit 339,145 482,003 Selling, general and administrative expenses 325,688 448,615 Goodwill and intangible asset impairment 2,900 149,793 Amortization of intangibles 6,514 8,142 Interest expense 4,126 5,703 Interest income (173 ) (407 ) Restructuring and other charges 7,091 11,427 346,146 623,273 Loss from continuing operations before income taxes (7,001 ) (141,270 ) Income tax benefit 1,077 26,713 Loss from continuing operations (5,924 ) (114,557 ) Loss from discontinued operations, net of tax (404 ) (3,932 ) Net loss $ (6,328 ) $ (118,489 ) Loss per share, Basic and Diluted: Loss earnings from continuing operations $ (0.11 ) $ (2.14 ) Loss from discontinued operations (0.01 ) (0.07 ) $ (0.12 ) $ (2.22 ) Weighted-average shares used in computation of loss per share: Basic 51,810 53,490 Diluted 51,810 53,490 (1) Includes sales of all company-owned and franchised offices and royalties on sales of area-based franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporary employees, workers' compensation, benefits, billable expenses and other direct costs. Loss per share amounts are calculated independently for each component and may not add due to rounding. 6 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands, except share data) December 27, December 28, Assets 2009 2008 Current Assets: Cash and cash equivalents $ 8,034 $ 7,601 Receivables, less allowance for doubtful accounts of $2,261 and $2,978, respectively 228,180 269,203 Deferred tax asset 10,236 11,198 Other current assets 11,430 14,430 Total current assets 257,880 302,432 Property and equipment, net of accumulated depreciation of $140,985 and $128,323 respectively 49,737 67,269 Deferred tax asset 135,695 132,412 Goodwill, trade names and other intangibles, net 58,237 65,856 Other assets 22,042 16,412 $ 523,591 $ 584,381 Liabilities and Stockholders' Equity Current Liabilities: Current portion of long-term debt and revolving lines of credit $ 12,352 $ 37,699 Accounts payable and other accrued expenses 57,403 67,638 Accrued salaries, wages and payroll taxes 46,381 49,888 Accrued insurance reserves 19,037 20,145 Accrued income tax payable 806 1,236 Other current liabilities 6,399 13,234 Total current liabilities 142,378 189,840 Long-term debt, net of current portion 1,246 1,646 Accrued insurance reserves 14,617 16,912 Deferred compensation 14,702 12,404 Other long-term liabilities 4,692 7,391 Total liabilities 177,635 228,193 Stockholders' Equity: Preferred stock, par value $0.01 per share; authorized, 2,500,000 shares; none issued or outstanding - - Common stock, par value $0.01 per share; authorized, 200,000,000; issued 65,341,609 shares 653 653 Treasury stock, at cost, 15,896,160 and 13,860,739 shares, respectively (113,421 ) (106,500 ) Additional paid-in capital 853,516 850,653 Accumulated deficit (398,210 ) (391,882 ) Accumulated other comprehensive income 3,418 3,264 Total stockholders' equity 345,956 356,188 $ 523,591 $ 584,381 7 SPHERION CORPORATION AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION (unaudited, in thousands, except per share amounts) Three Months Ended Twelve Months Ended December 27, December 28, December 27, December 28, Adjusted earnings from continuing operations $ 3,176 $ 820 $ 160 $ 12,587 Adjustment of tax valuation allowance - - - 1,064 Impairment of goodwill and other intangibles, net of tax benefit (1,766 ) (121,249 ) (1,766 ) (121,249 ) Restructuring and other charges, net of tax benefit (1,231 ) (5,778 ) (4,318 ) (6,959 ) Earnings (loss) from continuing operations 179 (126,207 ) (5,924 ) (114,557 ) Loss from discontinued operations, net of tax (5 ) (34 ) (404 ) (3,932 ) Net earnings (loss) $ 174 $ (126,241 ) $ (6,328 ) $ (118,489 ) Per share-Diluted amounts (1) : Adjusted earnings from continuing operations $ 0.06 $ 0.02 $ - $ 0.24 Adjustment of tax valuation allowance - - - 0.02 Impairment of goodwill and other intangibles, net of tax benefit (0.03 ) (2.36 ) (0.03 ) (2.27 ) Restructuring and other charges, net of tax benefit (0.02 ) (0.11 ) (0.08 ) (0.13 ) Earnings (loss) from continuing operations - (2.45 ) (0.11 ) (2.14 ) Loss from discontinued operations, net of tax - - (0.01 ) (0.07 ) Net earnings (loss) $ - $ (2.45 ) $ (0.12 ) $ (2.22 ) Weighted-average shares used in computation of earnings (loss) per share 53,044 51,482 51,810 53,490 (1) Earnings (loss) per share amounts are calculated independently for each component a nd may not add due to rounding. RECONCILIATION OF ADJUSTED EBIT
